Citation Nr: 1420032	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma, to include as secondary to service-connected Reynaud's Disease.

2.  Entitlement to service connection for carpal tunnel syndrome, right extremity, to include as secondary to service-connected Reynaud's Disease.

3.  Entitlement to service connection for tension headaches, to include as secondary to service-connected Reynaud's Disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active military service from February 1980 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In addition to denying the issues listed on the title page of this decision, the July 2006 rating decision also denied service connection for posttraumatic stress disorder.  The Veteran perfected an appeal as to such issue; however, in an August 2011 Decision Review Officer (DRO) decision, service connection was granted.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The Board notes that the Veteran requested a DRO hearing, which was scheduled for January 2011; however, he submitted a statement that was received at the RO on January 19, 2011, wherein he withdrew his request for a hearing.

This case was previously before the Board in February 2012, at which time the Board remanded the issues noted on the title page for additional development.  The case now returns for further appellate review.     

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from April 2010 through July 2012, which were considered by the agency of original jurisdiction (AOJ) in the October 2012 supplemental statement of the case, and the Veteran's representative's April 2014 Appellant's Post-Remand Brief.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, for the below reasons, the Board finds that the February 2012 remand directives regarding the etiological opinions have not been fully complied with and, therefore, a remand is necessary to obtain addendum opinions.

With regard to the bilateral glaucoma issue, in its February 2012 remand, the Board noted that a July 2005 VA eye examiner failed to explicitly consider the Veteran's in-service eye injuries when offering his/her opinion regarding direct causation and also failed to offer an opinion regarding whether the Veteran's bilateral glaucoma is aggravated by the Veteran's service-connected Reynaud's Disease.  As such, the Board remanded the claim for a new examination.

Pursuant to the February 2012 remand, the Veteran was afforded a new VA eye examination in April 2012.  While the April 2012 VA eye examiner considered the Veteran's in-service eye injuries and provided an adequate opinion regarding direct causation, the examiner did not provide an adequate opinion regarding whether the Veteran's bilateral glaucoma is aggravated by his service-connected Reynaud's disease.  Specifically, the examiner wrote "I cannot completely resolve the [aggravation] issue without resorting to mere speculation.  Open angle glaucoma is considered by textbooks as being congenital unless proven otherwise.  The latest research suggests some type of chemical reaction occurs within the eye to start the process.  This could be drugs or drug interactions but not Reynauds itself."  

A review of the claims file shows that the Veteran has taken several medications for his service-connected Reynaud's Disease over the years.  Specifically, an April 1996 VA arteries/veins examination shows that the Veteran was taking Trental for his Reynaud's symptoms.  A July 2003 VA arteries/veins examination noted that the Veteran was taking Toradol for pain (possibly to include pain due to Reynaud's Disease).  Furthermore, it appears that the Veteran takes over-the-counter pain medication as well (possibly due to Reynaud's Disease).  Given that the Veteran has taken medications for Reynaud's disease and there is a possibility that such medications may have caused or aggravated his glaucoma, an addendum opinion is required to assess the etiology of the Veteran's glaucoma.  

With regard to the carpal tunnel syndrome issue, in its February 2012 remand, the Board noted that, while a July 2005 VA arteries examiner opined that it was not at least as likely as not that the Veteran's carpal tunnel syndrome was related to his Reynaud's disease, the examiner did not provide an opinion as to whether the Veteran's service-connected Reynaud's disease aggravated the Veteran's carpal tunnel syndrome. As such, the Board remanded the claim for a new examination.

Pursuant to the February 2012 remand, the Veteran was afforded a new VA peripheral nerve examination in April 2012.  The April 2012 VA peripheral nerves examiner considered the relationship between the Veteran's carpal tunnel syndrome and Reynaud's syndrome and opined that "[t]here is no evidence in current medical literature that symptoms caused by Raynaud's disease have an anatomic connection to median nerve function.  His right carpal tunnel syndrome is caused by mild dysfunction of his distal right median nerve which developed as a consequence of occupational repetitive motion injury."  Unfortunately, the April 2012 VA examiner failed to specifically address whether the Veteran's service-connected Reynaud's disease aggravated his carpal tunnel syndrome.  Therefore, an addendum opinion is required to assess the etiology of the Veteran's carpal tunnel syndrome.  

Finally, with regard to the headaches issue, in its February 2012 remand, the Board noted that while a July 2005 VA arteries examiner opined that the Veteran's tension headaches are unrelated to the Veteran's Reynaud's phenomenon, the examiner did not provide an opinion as to whether the Veteran's service-connected Reynaud's Disease aggravated the Veteran's tension headaches. As such, the Board remanded the claim for a new examination.

Pursuant to the February 2012 remand, the Veteran was afforded a new VA headaches examination in April 2012.  The April 2012 VA headaches examiner considered the relationship between the Veteran's headaches and Reynaud's syndrome and opined that "[t]here is no evidence in current medical literature of a medical connection between Raynaud's disease and tension headaches.  People with Raynaud's disease do not have increased risk for tension headaches.  His current tension headaches are more likely than not related to current stressors."  Unfortunately, the April 2012 VA examiner failed to specifically address whether the Veteran's service-connected Reynaud's Disease aggravated his tension headaches.  Therefore, an addendum opinion is required to assess the etiology of the Veteran's headaches.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's April 2012 eye examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's glaucoma is caused or aggravated by his service-connected Reynaud's disease, to include any medications taken for such disease. 

The examiner is directed to the April 2012 VA examination report wherein that examiner wrote that the Veteran's glaucoma could be due to drug interaction along with the April 1996 VA arteries/veins examination showing that the Veteran was taking Trental for his Reynaud's symptoms, the July 2003 VA arteries/veins examination showing that the Veteran was taking Toradol for pain (possibly due to pain caused by Reynaud's disease), and the Veteran's reports of taking over-the-counter pain medication for pain (possibly due to Reynaud's disease).  The rationale for any opinion offered should be provided.

2. Return the claims file to the VA examiner who conducted the Veteran's April 2012 peripheral nerves examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome is aggravated by (i.e., permanently increased in severity) his service-connected Reynaud's disease? 

The examiner is notified that, while he previously provided an adequate opinion regarding whether the Veteran's carpal tunnel syndrome is "caused by" or  "due to" his service-connected Reynaud's disease, an opinion regarding whether the Veteran's carpal tunnel syndrome has been "aggravated" by his service-connected Reynaud's disease is necessary.  The rationale for any opinion offered should be provided.

3. Return the claims file to the VA examiner who conducted the Veteran's April 2012 headaches examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Request that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's tension headaches are aggravated by (i.e., permanently increased in severity) his service-connected Reynaud's disease? 

The examiner is notified that, while he previously provided an adequate opinion regarding whether the Veteran's tension headaches are "caused by" or  "due to" his service-connected Reynaud's disease, an opinion regarding whether the Veteran's tension headaches are "aggravated" by his service-connected Reynaud's disease is necessary.  The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



